Name: COMMISSION REGULATION (EC) No 584/97 of 2 April 1997 on the issuing of system B export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy;  international trade
 Date Published: nan

 3 . 4. 97 EN Official Journal of the European Communities No L 88/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 584/97 of 2 April 1997 on the issuing of system B export licences for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 324/97 (2), and in par ­ ticular Article 5 (6) thereof, Whereas Commission Regulation (EC) No 27/97 (3) fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission, the indicative quantities have been exceeded in the case of tomatoes, walnuts in shell , oranges, lemons and apples; Whereas as a consequence, for system B licences, applied for between 17 January and 12 March 1997, a rate of refund which is lower than the indicative rate and/or a percentage for the issuing of licences, should be fixed for tomatoes, walnuts in shell , oranges, lemons and apples, HAS ADOPTED THIS REGULATION: Article 1 The percentages for the issuing of system B export licences, as referred to in Article 5 of Regulation (EC) No 2190/96, and applied for between 17 January and 12 March 1997, by which the quantities applied for and the rates of refund applicable must be multiplied, shall be as fixed in the Annex hereto . The above subparagraph shall not apply to licences applied for in connection with food-aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multilat ­ eral trade negotiations . Article 2 This Regulation shall enter into force on 3 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15 . 11 . 1996, p . 12 . (2) OJ No L 52, 22. 2. 1997, p. 10 . 3 OJ No L 6, 10 . 1 . 1997, p . 11 . No L 88/2 EN Official Journal of the European Communities 3 . 4. 97 ANNEX Percentages for the issuing of licences and rates of refund applicable to system B licences applied for between 17 January and 12 March 1997 Product Destination or group of destinations Percentage for the issuing of licences Rate of refund (ECU/ tonne net) Tomatoes F 92% 10,5 Shelled almonds F 100 % 77,9 Hazelnuts in shell F 100 % 91,0 Shelled hazelnuts F 100 % 175,6 Walnuts in shell F 62 % 105,6 Oranges XYC 93 % 76,7 Lemons F 100 % 65,7 Table grapes Apples XY 26% 38,0 ZD 81 % 72,0 Peaches and nectarines